DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response is acknowledged and appreciated.  The claim amendments have overcome the claim rejections including the 35 U.S.C. 112 and prior art rejections.

Allowable Subject Matter
Claims 1 and 3-20 are allowed.

The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the closest prior art fails to teach or make obvious, including all the limitations of claim 1, that the locking pin of the first removeable device is biased away from the electromagnet and the locking pin moves toward the electromagnet if the electromagnet is in an energized state to stow the first removable device in the first bay.  With respect to claim 14, the closest prior art fails to teach or make obvious, including all the limitations of claim 14, the second mounting mechanism of the second bay comprising a second motor configured to spin the removeable device in a direction that screws the second removeable device into to the device receptacle.  With respect to claim 18, the closest prior art fails to teach or make obvious, including all the limitations of claim 18, stowing, with the first mounting mechanism of the first bay, the first removeable device in the first bay of the drone; mounting, with a second mounting mechanism of the second bay, the second removeable device in the first device receptacle or a second device receptacle, wherein the first removeable device is stowed in the first bay of the drone.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641